IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CLINTON HITNER,                        No. 435 MAL 2015

                    Petitioner
                                       Petition for Allowance of Appeal from the
                                       Order of the Commonwealth Court
            v.


OFFICE OF OPEN RECORDS AND
BUCKS COUNTY CLERK OF COURTS,

                    Respondents


                                   ORDER



PER CURIAM

      AND NOW, this 21st day of September, 2015, the Petition for Allowance of

Appeal is DENIED.